[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de MOTION TO DISMISS (#127)
The parties' marriage was dissolved by decree entered August 16, 1991, (Barnett, J.). At that hearing a finding was made that the plaintiff had returned to Connecticut with the intent to remain and reside in Connecticut, having been married in Connecticut and having been formerly a resident of Connecticut. The defendant had been represented by counsel during the pendency of the action. On the date of trial, his counsel was allowed to withdraw. No appeal was taken and the judgment became final.
The defendant now seeks to dismiss "the instant action" claiming lack of subject matter jurisdiction. The plaintiff has brought a show cause seeking to enforce the judgment.
The defendant's motion to dismiss now seeks to relitigate the plaintiff's intentions upon her return to Connecticut in 1991. The effort is untimely. The issue was decided on August 16, 1991.
The motion to dismiss is denied.
HARRIGAN, J. CT Page 6961